DETAILED ACTION
This FINAL action is responsive to the amendment filed 6/23/2022.

The Examiner contacted applicants representative Benjamin Parker on 9/22/2022 for a proposed Examiners Amendment, however no agreement could be reached at the time.


In the amendment Claims 1-20 remain pending. Claims 1, 9 and 17 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 6-8, 10-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Please note allowability status of claims are subject to change should relevant prior art be discovered anytime during prosecution.


Withdrawn Objections
The Objection to the abstract has been withdrawn in light of the amendment.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.	With respect to the first prong of this analysis, a claim element that does not include the term “means” or “step” triggers a rebuttable presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply. When the claim limitation does not use the term “means,” examiners should determine whether the presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6 does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term “means”). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for.”. Use of the word “A system for” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
                Claim elements in this application that use the word “A system for…” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 17 reciting A computer-implemented method for generating…has been interpreted to cover the corresponding structure described in the specification “performing a step for constructing…” that achieves the claimed function, and equivalents thereof.  
     If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-6, 9, 15-17 and 19-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub 2018/0089151, filed Sep. 29, 2016) in view of Brits (WO 2005/006249, published Jan. 20, 2005).
Regarding Independent claim 1, Wang discloses A non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computing device to:
identify a plurality of fonts of varying styles associated with a client device (see abstract & paragraphs 24-28, discloses identifying fonts among a variety of fonts from an image received on a device); 
extract features from the plurality of fonts (see abstract & paragraphs 24-28, discloses extracting font features vectors using a font similarity algorithm); 
determine, utilizing a visual-feature-classification model, visual similarities among the plurality of fonts from the features (see abstract & paragraphs 24-28, discloses using a visual feature classification model to determine similarities of font features via similarity algorithm using machine learning); Wang teaches comparing visual similarity between fonts by comparing it to a set of training fonts (see paragraph 50). He fails to teach that the training fonts are represented in a font map that arrange visually similar fonts together in a common area of the font map.

Brits discloses
map, utilizing the visual-feature-classification model, the plurality of fonts to a font map according to the visual similarities by arranging visually similar fonts together within common areas of the font map (see pg. 8, discloses application of a self-organizing map (SOM) algorithm that consists of mapped data in a two-dimensional plane.  He further teaches in pg. 30 the application of clustering of map data based on similarity between the data into units for best matching. Thereby he teaches that arranging similar data into clusters for prediction is known); and 
provide, for display on the client device, a visual depiction of one or more fonts from the plurality of fonts based on the font map (see pg. 8, discloses presenting results of the self-organizing map utilizing the determined feature data). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have used known neural network algorithms for the presentation of font similarity data using a self-organizing map having common areas represented has clusters has it improves data visualization and mining. 

Regarding Dependent claim 2, with dependency of claim 1, Wang discloses further comprising instructions that, when executed by the at least one processor, cause the computing device to extract the features from the plurality of fonts by utilizing an encoder neural network to extract a subset of features from each font from the plurality of fonts (see abstract & paragraphs 24-28, discloses extracting font features vectors using a font similarity algorithm). Regarding Dependent claim 3, with dependency of claim 1, Wang discloses further comprising instructions that, when executed by the at least one processor, cause the computing device to determine the visual similarities among the plurality of fonts by determining distances between feature vectors corresponding to the plurality of fonts in a feature space (see abstract regarding determining distance between font features). Regarding Dependent claim 4, with dependency of claim 1, Wang teaches comparing visual similarity between fonts by comparing it to a set of training fonts (see paragraph 50). He fails to teach that the training fonts are represented in a font map that arrange visually similar fonts together in a common area of the font map. Brits discloses further comprising instructions that, when executed by the at least one processor, cause the computing device to: determine the visual similarities among the plurality of fonts by determining feature distances between feature vectors representing the plurality of fonts and node weights for a set of nodes within the font map; and map the plurality of fonts to the font map according to the visual similarities by mapping particular feature vectors representing visually similar fonts to a subset of nodes within the font map (see pg. 8, discloses presenting results of the self-organizing map utilizing the determined feature data). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have used known neural network algorithms for the presentation of font similarity data using a self-organizing map having common areas represented has clusters has it improves data visualization and mining.Regarding Dependent claim 5, with dependency of claim 1, Wang discloses further comprising instructions that, when executed by the at least one processor, cause the computing device to provide, for display on the client device, options for a user to interact with the visual depiction (see paragraphs 75-77, including the explanation provided in the Independent claim). Regarding Independent claim 9, Wang discloses A system comprising: 
one or more computing devices that are configured to cause the system to: extract feature vectors from the plurality of fonts utilizing the encoder neural network (see paragraphs 50-54, discloses extracting feature vectors of fonts using a convolutional neural network); Wang teaches comparing visual similarity between fonts by comparing it to a set of training fonts (see paragraph 50). He fails to teach that the training fonts are represented in a font map that arrange visually similar fonts together in a common area of the font map.

Brits discloses:
one or more memory devices comprising a plurality of fonts, an encoder neural network, and a self-organizing map (see pg. 8, discloses application of a self-organizing map (SOM) algorithm that consists of mapped data in a two-dimensional plane); and 
generate, utilizing the self-organizing map, a font map depicting visually similar fonts together within common areas of the front map, the font map comprising a set of nodes corresponding to the plurality of fonts by: determining feature distances between the feature vectors and node weights corresponding to the set of nodes (see pg. 8, discloses application of a self-organizing map (SOM) algorithm that consists of mapped data in a two-dimensional plane.  He further teaches in pg. 30 the application of clustering of map data based on similarity between the data into units for best matching. Thereby he teaches that arranging similar data into clusters for prediction is known. He also discloses determining weights and feature vectors along with distances [pg. 12] associated with neurons representing nodes); and 
mapping particular feature vectors representing visually similar fonts to corresponding nodes within the set of nodes based on the feature distances (see pg. 12, discloses mapping neurons representing the nodes based on Euclidian distances); and
 provide, for display on a client device, a visual depiction of one or more fonts from the plurality of fonts based on the font map (see pg. 8, discloses presenting results of the self-organizing map utilizing the determined feature data). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have used known neural network algorithms for the presentation of font similarity data using a self-organizing map having common areas represented has clusters has it improves data visualization and mining. 
Regarding Dependent claim 15, with dependency of claim 9, Wang teaches comparing visual similarity between fonts by comparing it to a set of training fonts (see paragraph 50). He fails to teach that the training fonts are represented in a font map that arrange visually similar fonts together in a common area of the font map. Brits discloses wherein the one or more computing devices are further configured to cause the system to map feature vectors to nodes of the font map by: comparing the feature vectors to node weights corresponding to the nodes of the font map; and identifying, based on comparing the feature vectors to the node weights, a single node of the font map with node weights that correspond to more than one feature vector (see pg. 8, discloses presenting results of the self-organizing map utilizing the determined feature data). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have used known neural network algorithms for the presentation of font similarity data using a self-organizing map having common areas represented has clusters has it improves data visualization and mining.Regarding Dependent claim 16, with dependency of claim 9, Wang teaches comparing visual similarity between fonts by comparing it to a set of training fonts (see paragraph 50). He fails to teach that the training fonts are represented in a font map that arrange visually similar fonts together in a common area of the font map. Brits discloses one or more computing devices are further configured to cause the system to tune the self-organizing map to map sample feature vectors to nodes within the font map by: inputting a sample feature vector representing a sample font into the self-organizing map; determining a best-matching node for the sample feature vector by utilizing the self-organizing map to compare the sample feature vector with initial node weights associated with particular nodes of the self-organizing map by prioritizing nodes with u-matrix values that exceed a u-matrix-value threshold; and modifying node weights of the best-matching node to reduce a difference between the node weights and the sample feature vector (see pg. 8, discloses presenting results of the self-organizing map utilizing the determined feature data). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have used known neural network algorithms for the presentation of font similarity data using a self-organizing map having common areas represented has clusters has it improves data visualization and mining.Regarding Independent claim 17, Wang discloses A computer-implemented method for generating and providing font maps for font selection, the computer-implemented method comprising: 
identifying a plurality of fonts of varying styles associated with a client device (see paragraphs 23-24, discloses identifying fonts based on different styles using a font visual similarity model); Wang teaches comparing visual similarity between fonts by comparing it to a set of training fonts (see paragraph 50). He fails to teach that the training fonts are represented in a font map that arrange visually similar fonts together in a common area of the font map.

Brits discloses:
performing a step for constructing a font map arranging the plurality of fonts according to visual similarity (see pgs. 8 and 30, discloses application of a self-organizing map (SOM) algorithm that consists of mapped data in a two-dimensional plane. The data arranged based on similarity and representing in different clusters); and 
providing, for display on the client device, a graphical user interface comprising visual depictions of fonts from the plurality of fonts organized for navigation according to the font map (see pg. 8, discloses presenting results of the self-organizing map utilizing the determined feature data). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have used known neural network algorithms for the presentation of font similarity data using a self-organizing map having common areas represented has clusters has it improves data visualization and mining.

Regarding Dependent claim 19, with dependency of claim 17, Wang discloses wherein identifying the plurality of fonts of varying styles associated with the client device comprises identifying a plurality of font faces of varying styles or identifying a plurality of font families of varying styles (see Figs. 4-5 & paragraphs 52-53, including the explanation provided in the Independent claim)Regarding Dependent claim 20, with dependency of claim 17, Wang teaches comparing visual similarity between fonts by comparing it to a set of training fonts (see paragraph 50). He fails to teach that the training fonts are represented in a font map that arrange visually similar fonts together in a common area of the font map. Brits discloses wherein providing the visual depictions of fonts for display on the client device comprises providing a visual depiction of the font map by: comparing a plurality of feature vectors of fonts mapped to a single node of the font map to identify, from among the plurality of feature vectors, a best-matching feature vector having a smallest difference from node weights corresponding to the single node; and generating a visual depiction of a font corresponding to the best-matching feature vector to represent the single node within the visual depiction of the font map (see pg. 8, discloses presenting results of the self-organizing map utilizing the determined feature data). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have used known neural network algorithms for the presentation of font similarity data using a self-organizing map having common areas represented has clusters has it improves data visualization and mining.

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 



Response to Arguments
10.	Applicant’s arguments filed 6/23/2022 has been considered but are not persuasive.  
	Applicant Argues: …Wang and Brits fail to teach or suggest “mapping, utilizing the visual-feature classification model, the plurality of fonts to a font map according to the visual similarities by arranging visually similar fonts together within common areas of the font map”. Nowhere does Brits (nor Wang) mention or allude to the specific appearance of the claimed font map that arranges visually similar fonts together in common areas… (see pg. 15)

The Examiner Respectfully Disagrees: Wang teaches comparing visual similarity between fonts by comparing it to a set of training fonts (see paragraph 50). He fails to teach that the training fonts are represented in a font map that arrange visually similar fonts together in a common area of the font map. Unfortunately further review of Brits on pg. 8, discloses application of a self-organizing map (SOM) algorithm that consists of mapped data in a two-dimensional plane.  He further teaches in pg. 30 the application of clustering of map data based on similarity between the data for best matching. Thereby he teaches that arranging similar data into clusters for prediction is known. Thus clustering font data having visually similar fonts in common areas of the SOM improves the time in making predictions has the match only needs to be performed against a particular cluster instead of the entire map.

	(NOTE: The newly cited reference of Hamid (2017) et al., does teach application of a modified self organizing-map (SOM) neural network to recognize printed fonts. It describes feature extraction comparison using a similarity measure. Please review to ensure claims/amendments in the future are not impacted).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
9/23/2022